                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Travis Reddick,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:16-cv-00288-FDW
                                      )
                 vs.                  )
                                      )
          Rosemary Jackson            )
            Sami Hassan
           Abhay Agarwal,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 5, 2019 Order.

                                               March 5, 2019
